DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 were originally filed November 20, 2020.
	The amendment received May 13, 2022 amended claims 7, 8, and 10.
	Claims 1-20 are currently pending.
	Claims 1-18 are currently under consideration.
Election/Restrictions
Applicant’s election of SEQ ID NO: 70, inhibiting HIV entry and selective for CCR5 over CCR1 and CCR3, administering a CCR5 inhibitor to a subject, and colorectal cancer as the species in the reply filed on May 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 13, 2022.
Comments Regarding the Present Claims
	SEQ ID NO: 1 is a fragment of RANTES/CCL5. 
	The elected species of SEQ ID NO: 70 is a fusion polypeptide of SEQ ID NO: 9-SEQ ID NO: 1 also referred to as 5P12-RANTES or 5P12-CCL5.
Priority
The present application is a 371 (National Stage) of PCT/IB2019/054350 filed May 24, 2019 which claims the benefit of 62/792,600 filed January 15, 2019 and 62/677,114 filed May 28, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 20, 2020 is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: the first line of the specification should be updated to include PCT/IB2019/054350 filed May 24, 2019. The amended specification received May 13, 2022 did not include the amendment to the first line of the specification received November 20, 2020.
Appropriate correction is required.

The disclosure is objected to because of the following informalities: Figures 1A, 1B, 1C, 3A, 3B, 4A, and 4B are not described. Only Figures 1-4 are described (e.g. general description for Figures 1, 3, and 4 instead of specifically describing Figures 1A, 1B, 1C, 3A, 3B, 4A, and 4B).  
Appropriate correction is required.
Claim Objections
Claims 12 and 13 are objected to because of the following informalities: “selected from the group” should read “selected from the group consisting of”. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “is identical to” should read as either “consists of” or “has 100% identity to”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed method. For example, there is not a correlation between the preamble of “treating cancer” and the “subject”. The following are suggested: “A method of treating cancer in a subject, said method comprising administering a CCR5 inhibitor to a subject in need thereof” or “A method of treating cancer in a subject, said method comprising administering a CCR5 inhibitor to a subject with cancer”.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed method. For example, it is unclear if the claims require additional method steps or not (e.g. is an assay for CCR1, CCR3, and CCR5 required; is an intracellular signaling assay required; is a calcium flux signaling assay required, etc.?).

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed method. For example, it is unclear how the claims are limiting the structure of independent claim 1.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "for example" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed method. For example, it is unclear if the claim is attempting to limit the amount of fusion polypeptide administered. See the 300 nM limitation.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed method. For example, it is unclear what the metes and bounds of “extreme” are.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 2-4 depend on independent claim 1. Independent claim 1 requires QGP[P or L] and SEQ ID NO: 1 which is a fragment of RANTES/CCL5. Claim 2 requires the function of “inhibits HIV entry into cells and is selective for CCR5 over CCR1 and CCR3”. Claim 3 requires the function of “inhibits only a subset of CCR5 intracellular signaling pathways”. Claim 4 requires the function of “inhibits or reduces the inflammatory effects of CCR5, for example, leads to a signaling response of 30% or less of the maximum response (Emax) elicited by PSC-RANTES, when tested as a concentration of 300 nM in a Calcium Flux signaling assay”. SEQ ID NO: 1/RANTES/CCL5 inhibits HIV entry into cells and is selective for CCR5 over CCR1 and CCR3. Therefore, the function of claim 2 fails to further limit the structure of independent claim 1. It appears that the functional limitations of claims 3 and 4 are dependent on the structure of QGP[P or L]. While applicants may be attempting to limit the structure of QGP[P or L] based on Gaertner et al., 2008, Highly potent, fully recombinant anti-HIV chemokines: Reengineering a low-cost microbicide, PNAS, 105(46): 17706-17711 (see Table 1). This is more aptly accomplished via specific sequences found elsewhere in the claims (see claims 5-14 and 17). This is particularly relevant since the present specification neglects to identify the structure required for the functional language besides SEQ ID NO: 70/5P12-RANTES/5P12-CCL5. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartley WO 2008/012689 published January 31, 2008.
For present claims 1-17, Hartley teaches methods of administering a fusion polypeptide of SEQ ID NO: 9-SEQ ID NO: 1 (i.e. present SEQ ID NO: 70/5P12-RANTES/5P12-CCL5) to treat cancer (please refer to the entire specification particularly the abstract; pages 3-7, 10, 11, 17-22, 24-28; claims). Hartley also teaches metastasizing cancer and present SEQ ID NOs: 2-15, 30-43, and 73-77 (please refer to the entire specification particularly pages 4-8, 24, 28; claims). Hartley teaches that the fusion polypeptides inhibit HIV entry into a cell, are selective for CCR5 over CCR1 and CCR3, inhibit a subset of intracellular signaling pathways, inhibit inflammatory effects of CCR5, and have a signaling response of 30% or less of the Emax elicited by PSC-RANTES when tested as a concentration of 300 nM in a calcium flux signaling assay (please refer to the entire specification particularly pages 2, 3, 9, 12, 13, 31, 32, 37, 38; Table 4).
Therefore, the teachings of Hartley anticipate the presently claimed method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hartley WO 2008/012689 published January 31, 2008 and Halama et al., 2016, Tumoral Immune Cell Exploitation in Colorectal Cancer Metastases Ca Be Targeted Effectively by Anti-CCR5 Therapy in Cancer Patients, Cancer Cell, 29: 587-601.
For present claims 1-18, Hartley teaches methods of administering a fusion polypeptide of SEQ ID NO: 9-SEQ ID NO: 1 (i.e. present SEQ ID NO: 70/5P12-RANTES/5P12-CCL5) to treat cancer (please refer to the entire specification particularly the abstract; pages 3-7, 10, 11, 17-22, 24-28; claims). Hartley also teaches metastasizing cancer and present SEQ ID NOs: 2-15, 30-43, and 73-77 (please refer to the entire specification particularly pages 4-8, 24, 28; claims). Hartley teaches that the fusion polypeptides inhibit HIV entry into a cell, are selective for CCR5 over CCR1 and CCR3, inhibit a subset of intracellular signaling pathways, inhibit inflammatory effects of CCR5, and have a signaling response of 30% or less of the Emax elicited by PSC-RANTES when tested as a concentration of 300 nM in a calcium flux signaling assay (please refer to the entire specification particularly pages 2, 3, 9, 12, 13, 31, 32, 37, 38; Table 4).
However, while Hartley teaches the genus of cancer and the subgenus of metastasizing cancer, Hartley does not teach colorectal cancer.
	For present claims 1, 2, and 18, Halama et al. teach utilizing CCR5 inhibitors to treat colorectal cancer including metastatic colorectal cancer in patients (please refer to the entire reference particularly the Summary, “T Cell-Derived CCL5 Has Pleiotropic Tumor-Promoting Effects on Tumor Cells and Tumor-Associated Macrophages” section, “Anti-tumor Effects of CCR5 Inhibition Are Mediated through Macrophage Repolarization via STAT3 Regulation in Organotypic Explant Models” section; “CCR5 Blockage in CRC Patients Leads to the Expected Mitigation of the Tumor-Promoting Microenvironment and Objective Clinical Responses” section; Figures 2-5; Table 4).
	The claims would have been obvious because the substitution of one known element (i.e. genus of cancer and subgenus of metastasizing cancer) for another (i.e. species of colorectal cancer and metastasizing colorectal cancer) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. administering CCR5 inhibitors to treat colorectal cancer and metastasizing colorectal cancer) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/057,587. The body of the claims for the present application and copending Application No. 17/057,587 are drawn to administering a CCR5 inhibitor to a subject (i.e. any subject population). Both the present claims and the claims of copending Application No. 17/057,587 refer to the CCR5 inhibitor as comprising an N-terminal QGP[P or L] and a C-terminal SEQ ID NO: 1 and also claim SEQ ID NO: 9 (i.e. SEQ ID NO: 9 + SEQ ID NO: 1 = SEQ ID NO: 70).
This is a provisional nonstatutory double patenting rejection.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 8,686,111 in view of Kan et al., 2014, Colorectal and anal cancer in HIV/AIDS patients: a comprehensive review, Expert Rev Anticancer Ther, 14(4): 395-405 and Halama et al., 2016, Tumoral Immune Cell Exploitation in Colorectal Cancer Metastases Ca Be Targeted Effectively by Anti-CCR5 Therapy in Cancer Patients, Cancer Cell, 29: 587-601. 
U.S. Patent No. 8,686,11 claim methods of treating subjects with HIV with CCR5 inhibitors including a fusion polypeptide comprising QGP[P or L] and SEQ ID NO: 1. U.S. Patent No. 8,686,11 also claims SEQ ID NO: 9 (i.e. SEQ ID NO: 9 + SEQ ID NO: 1 = SEQ ID NO: 70).
However, U.S. Patent No. 8,686,11 does not claim colorectal cancer.
Kan et al. teach that HIV/AIDS patients are at high risk for invasive anal cancer and HIV/AIDS patients can have colorectal cancers in general (please refer to the entire reference particularly pages 395, 396, 402).
	Halama et al. teach utilizing CCR5 inhibitors to treat colorectal cancer including metastatic colorectal cancer in patients (please refer to the entire reference particularly the Summary, “T Cell-Derived CCL5 Has Pleiotropic Tumor-Promoting Effects on Tumor Cells and Tumor-Associated Macrophages” section, “Anti-tumor Effects of CCR5 Inhibition Are Mediated through Macrophage Repolarization via STAT3 Regulation in Organotypic Explant Models” section; “CCR5 Blockage in CRC Patients Leads to the Expected Mitigation of the Tumor-Promoting Microenvironment and Objective Clinical Responses” section; Figures 2-5; Table 4).
	All the claimed elements were known in the prior art (i.e. HIV/AIDS population with anal cancer/colorectal cancer, treatment of HIV/AIDS with 5P12-RANTES/5P12-CCL5, treatment of colorectal cancers with CCR5 inhibitors) and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,328,153 in view of Kan et al., 2014, Colorectal and anal cancer in HIV/AIDS patients: a comprehensive review, Expert Rev Anticancer Ther, 14(4): 395-405 and Halama et al., 2016, Tumoral Immune Cell Exploitation in Colorectal Cancer Metastases Ca Be Targeted Effectively by Anti-CCR5 Therapy in Cancer Patients, Cancer Cell, 29: 587-601.
U.S. Patent No. 9,328,153 claim methods of inhibiting HIV in subjects with CCR5 inhibitors including a fusion polypeptide comprising QGP[P or L] and SEQ ID NO: 1. U.S. Patent No. 8,686,11 also claims SEQ ID NO: 9 (i.e. SEQ ID NO: 9 + SEQ ID NO: 1 = SEQ ID NO: 70).
However, U.S. Patent No. 9,328,153 does not claim colorectal cancer.
Kan et al. teach that HIV/AIDS patients are at high risk for invasive anal cancer and HIV/AIDS patients can have colorectal cancers in general (please refer to the entire reference particularly pages 395, 396, 402).
	Halama et al. teach utilizing CCR5 inhibitors to treat colorectal cancer including metastatic colorectal cancer in patients (please refer to the entire reference particularly the Summary, “T Cell-Derived CCL5 Has Pleiotropic Tumor-Promoting Effects on Tumor Cells and Tumor-Associated Macrophages” section, “Anti-tumor Effects of CCR5 Inhibition Are Mediated through Macrophage Repolarization via STAT3 Regulation in Organotypic Explant Models” section; “CCR5 Blockage in CRC Patients Leads to the Expected Mitigation of the Tumor-Promoting Microenvironment and Objective Clinical Responses” section; Figures 2-5; Table 4).
	All the claimed elements were known in the prior art (i.e. HIV/AIDS population with anal cancer/colorectal cancer, treatment of HIV/AIDS with 5P12-RANTES/5P12-CCL5, treatment of colorectal cancers with CCR5 inhibitors) and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2012/109314 – SEQ ID NO: 1 (116mer encompassing the 69mer of SEQ ID NO: 70).
Cambien et al., 2011, CCL5 Neutralization Restricts Cancer Growth and Potentiates the Targeting of PDGFR in Colorectal Carcinoma, PLoS ONE, 6(12): e28842 (11 pages).
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658